Status of Claims
Claims 1-15 are currently pending and have been examined below. This Non-Final communication is the first action on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20183820.8, filed on 07/02/2020.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The applicant had used language such as “The invention relates to…” in the abstract.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: 
On line 5 of the 2nd paragraph, recites “in the range of -20°C are generated”, yet there are no ranges disclosed.
On lines 2-3 of the 3rd paragraph, “and in particular”, should read “and in particular,”.
On line 5 of the 5th paragraph, “for which purpose”, is unclear to the examiner. Which purpose is the applicant referring to?
On line 8 of the 5th paragraph, “in particular exactly one”, is unclear to the examiner. Which one in particular is the applicant is referring to?
On line 10 of the 5th paragraph, “ a movement component parallel”, is unclear to the examiner. What is the applicant referring to as the “movement component”?
On lines 2-3 of the 7th paragraph, “include/includes a parallel portion possibly consisting of several components”, does not provide any context into what the applicant is referring to “several components”
On line 5 of the 7th paragraph, “parallel section”, is this the same as the “parallel portion”?
On lines 5-6 of the 7th paragraph, “arranged in such a manner”, does not provide any context into how and what manner the components are arranged.
On line 3 of the 9th paragraph, “formed/arranged”, is unclear to the examiner. Does the applicant mean “formed and arranged” or “formed or arranged”?
On lines 4-5 of the 14th paragraph, “at least in a virtual extension”, is confusing. What does the applicant mean by “virtual extension”? 
On line 1 of the 35th paragraph, “2.2 1”, should read “2.2”.
On line 11 of the 37th paragraph, “roller arrangement 9”, is confusing. Applicant has been referring to the roller arrangement as “roller arrangement 4”.
Applicant needs to provide further explanation on whether the contact element 11 is a guide element.  However, no new matter may be entered.
Claim 15 clearly invokes 112f when reciting “a cooling unit for” (as further discussed below), as a result of invoking 112f the examiner must refer to the specification for a structure detailing the cooling unit, or an equivalent means of said structure to understand the scope of the structure recited in the claim, however, there is no structure for the cooling unit described in the specification for the examiner to understand or evaluate the scope of the structure claimed under the 112f clause.
Appropriate corrections are required. 
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
The drawings must show every feature of the invention specified in the claims. Therefore, the following features must be shown or the feature(s) canceled from the claim(s) in accordance with 37 CFR 1.83(a). No new matter should be entered. 
“a frame plane” (line 2 of claim 1)
“at least one guide rail” (line 2 of claim 5)
“immovably mounted roller axis” (lines 2-3 of claim 6)
“having an incline” (line 2 of claim 12)
“A freezer cabinet” and “a cooling unit” (see claim 15; also note that claim 15 invokes 112f as discussed below).

Failing to comply with 37 CFR 1.83(a) because: 
The lower guiding system of figure 3 shows the end portion (8) has a distinct angled end towards the inside of the freezer cabinet when the sliding door is in closed position while the corresponding upper guiding system of figure 4 shows a continuous straight portion when the sliding door is in closed position. The upper guiding system of Figure 4 is inconsistent with the lower guiding system of Figure 3 when the sliding door is in the closed position as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  And the drawings should be consistent between each other for proper clarity.

In accordance with 37 CFR 1.84(h)(3), applicant needs to include the section line from which the view from figure 5 is shown, and the cross-sectional shading of figure 5. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a cooling unit for generating temperatures below minus 15°C” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 6, 13 and 14 objected to because of the following informalities: 
On line 6 of claim 1, “guiding device (2)”, should read “guiding device (3)”.
On line 15 of claim 1, “at least one further roller axis (9)”, has inconsistent language with “second roller axis (9)” as referred to in the rest of the claims. 
On line 3 of claim 6, “is aligned in particular parallel to the frame plane”, should read “is aligned, in particular, parallel to the frame plane”.
On line 2 of claim 13, “door frame (2)”, has inconsistent language with “door frame (1)” on claim 1.
On line 2 of claim 14, “door frame (2)”, has inconsistent language with “door frame (1)” on claim 1.  
Appropriate correction is required. Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims depending from a rejected claim are rejected for including the clarity issues of the claim from which it depends.

Claim 1
	Recitations such as “designed in such a manner” on line 10 of claim 1 render the claims indefinite because such language does not provide any context on how or in what manner the guiding device is designed.
	Recitations such as “for which purpose” on line 12 of claim 1 render the claims indefinite because it is unclear what the applicant is trying to refer to as the “purpose”.
	Recitations such as “the roller arrangements (4) can absorb a movement component” on lines 16-17 of claim 1 render the claims indefinite because it is unclear what the applicant means by “can absorb a movement component”. How can a roller arrangement absorb a movement component? Does the applicant mean “the roller arrangements (4) can move”? Please clarify.

Claim 3
	Recitations such as “the second roller axes (9)” on line 2 of claim 3 renders the claim indefinite because it lacks proper antecedent basis. Is the applicant referring to “the second roller axis (9)”?
	Recitations such as “the second…frame plane” on line 2 of claim 3 renders the claim indefinite because, in light of the specification and drawing, how can the second roller axes align parallel to the frame plane? Applicant needs to provide more details regarding to the frame plane.
	Recitations such as “the second roller axes (9)” on line 2 of claim 3 renders the claim indefinite because applicant has already established a single axis on “one further roller axis (9)” on claim 1. Is this the same as the plurality of axes on claim 3? 

Claim 5
	Recitations such as “designed as a guiding element” on line 2 of claim 5 render the claims indefinite because it is unclear whether the applicant is referring to the “roller arrangements” or the “at least one guide rail” for example.

Claim 6
Recitations in lines 2-3 such as “the sliding door has...an immovably mounted roller axis” is unclear since it doesn’t appear true, wouldn’t the axis move when the door moves?  Please clarify.

Claim 7
	Recitations such as “the upper roller (10)” on lines 2 and 4 of claim 7 render the claims indefinite because it lacks proper antecedent basis.  Note that claim 7 depends from claim 5 and not claim 6 which introduces the upper roller.

Claim 9
	Recitations such as “by means of which…held in the closed position” on line 3 of claim 9 render the claims indefinite because it is unclear what the applicant is trying to claim.

Claim 10
	Recitations such as “the seal (13)” on line 2 of claim 10 renders the claim indefinite because it lacks proper antecedent basis. Note that claim 10 depends from claim 9 and not claim 8 which introduces the seal.

 Claim 15
Claim 15 clearly invokes 112f when reciting “a cooling unit for” (as discussed above). Therefore, as a result of invoking 112f the examiner must refer to the specification for a structure detailing the cooling unit, or an equivalent means of said structure, however, there is no structure for the cooling unit described in the specification or shown in the drawing for the examiner to understand and/or evaluate the scope of the structure claimed as required under the 112f clause.  Where in the drawings or the specification can the examiner determine the scope of the structure of “the cooling unit” recited in claim 15?

	Above provides non-limiting examples, the applicant(s) must find and correct all issues similar to those discussed above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEO (U.S. Patent Application Publication No. U.S. 2019/0024426 A1).

Claim 1
	SEO discloses a sliding door arrangement (figure 1) for a freezer cabinet (lines 7-12 of par. 25), comprising
a door frame (1; figure 1), wherein the door frame defines a frame plane (labeled below; Modified Figure A),
at least one sliding door (D2), wherein the sliding door (D2) is movable along the frame
plane between an open position and a closed position (lines 7-10 on par. 24), and
a guiding device (M) for guiding the sliding door (D2) between the open position and the
closed position (par. 24), wherein the guiding device (M) comprises
roller arrangements (R1, R2, R3, R4; figure 2) each with a first roller axis (labeled below; Modified Figure B) and
at least one guiding element (31) guiding the movement of the sliding door (D2), characterized in that
the guiding device (M) is designed in such a manner that the sliding door (D2) moves transversely to the frame plane during a movement from the open position to the closed position (labeled below; Modified Figure B), for which purpose
the guiding element (31) has a parallel portion (31c; figure 2) arranged parallel to the frame plane and an end portion (31b) arranged transversely to the parallel portion (31c), and
the roller arrangements (R1, R2, R3, R4) each have at least one further roller axis (labeled below; Modified Figure A), so that during a movement along the guiding element (31), the roller arrangements (R1, R2, R3, R4) can absorb a movement component (it should be noted that, since “can absorb a movement component” needs clarification, the Examiner has interpreted this limitation as “can move”. Please see the 112b issue above.) both parallel to the parallel portion (31c) and transverse thereto.

Claim 2
	SEO discloses a sliding door arrangement according to claim 1, wherein the first roller axis (labeled below; Modified Figure B) is rotatable about the second roller axis (since the rollers move from the parallel portion 31c towards the angled end portion 31b, the first roller axis of the rollers will inherently lead to the rotation about the second roller axis) so that the roller arrangements (R1, R2, R3, R4) automatically align themselves with the parallel portion (31c) and with the end portion (31b) when moving along the guiding element (31).

Claim 3
	SEO discloses a sliding door arrangement according to claim 1, wherein the second roller axes (it should be noted that, since “the second roller axes (9)” is due for clarification, the Examiner is interpreting the limitation as “the second roller axis (9)”. Please see the 112b issue above.) are aligned parallel to the frame plane (labeled below; Modified Figure A).



    PNG
    media_image1.png
    713
    916
    media_image1.png
    Greyscale

Modified Figure A

    PNG
    media_image2.png
    603
    1032
    media_image2.png
    Greyscale

Modified Figure B

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (U.S. Patent Application Publication No. U.S. 2019/0024426 A1) in view of Sakamoto (U.S. Patent No. 4565031).

Claim 4
	SEO discloses the sliding door arrangement of claim 1, as set forth in the anticipation rejection above.
	SEO does not teach the roller arrangements are arranged on a lower side of the sliding door.
	However, Sakamoto discloses roller arrangements (16 and 17) are arranged on a lower side of
the sliding door (4; Sakamoto figure 3).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the roller arrangements of SEO to the lower side of the sliding door as disclosed by Sakamoto to further utilize the upper side of the sliding door for other applications.  It is further noted, as part of or in addition to the reason above, that it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to merely rearrange the location of the roller arrangements in SEO to the bottom of the door since a mere rearrangement of parts [or shifting the position of parts] has been held by the courts to be unpatentable. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claim 5
	SEO, modified above, discloses the sliding door arrangement according to claim 4, wherein the roller arrangements (R1, R2, R3, R4) rest on at least one guide rail (31; lines 1-4 on par. 35; the guide element 31 as a broader class than the guide rail 31 is an example of a genus-species relationship) designed as a guiding element (31).

Claim 6 
	SEO, modified above, discloses the sliding door arrangement according to claim 4, wherein the sliding door (D2) has in its upper region at least one upper roller (TR; the guiding device M is located on the upper region of the sliding door D2, therefore it meets the claim limitation) with an immovably mounted roller axis (labeled below; Modified Figure C), wherein the roller axis of the upper roller (TR) is aligned in particular parallel to the frame plane (labeled below; Modified Figure C).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over SEO (U.S. Patent Application Publication No. U.S. 2019/0024426 A1) in view of Sakamoto (U.S. Patent No. 4565031) and in further view of Allen (U.S. Patent No. 5899303).

Claim 7
	SEO, modified above, discloses the sliding door arrangement according to claim 5.
	SEO does teach the upper roller rests against a contact element, but fails to teach the contact element has an indentation in which the upper roller is arranged in the closed position.
	However, Allen discloses an upper roller (36) rests against a contact element (29) during the movement between the open position and the closed position (Allen figure 2), wherein the contact element has an indentation (48; Allen figure 3) in which the upper roller (36) is arranged in the closed position (Allen figure 2; the upper rollers 36 are arranged on the indentation 48 when the sliding doors are in closed position).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the upper roller system of Allen to the sliding door arrangement of SEO to provide additional support and a smoother movement when the sliding doors are moving between the open and closed position.

Claims 8-10, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (U.S. Patent Application Publication No. U.S. 2019/0024426 A1) in view of Berry et al. (U.S. Patent Application Publication No. 2006/0090401).

Claim 8
	SEO discloses the sliding door arrangement according to claim 1, as set forth in the anticipation rejection above.
	SEO does teach a door frame (1; figure 1) and the sliding door (D2)
	SEO does not teach a seal is arranged on the door frame or the sliding door.
	However, Berry et al. discloses a seal 28 is arranged on the door frame 16 or the sliding door 12 (Berry et al. figure 2), which, in the closed position, seals off the interior of the freezer cabinet from the environment (a seal arranged on the sliding door or door frame will inevitably seal off the interior of the freezer cabinet from the environment).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the seal of Berry et al. to the sliding door arrangement of SEO to provide a seal to the interior of the cabinet from the environment.

Claim 9
	SEO discloses the sliding door arrangement according to claim 1, as set forth in the anticipation rejection above.
	SEO does not teach at least one magnetic element is attached on the door frame and/or the sliding door.
	However, Berry et al. discloses at least one magnetic element (82; Berry et al. figure 9) is attached on the door frame (16) and/or the sliding door 12 (Berry et al. figure 9; magnet 82 is attached on sliding door 12), by means of which magnetic element the sliding door (12) is held in the closed position (as set forth on lines 1-4 of par. 60).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to attach the magnets of Berry et al. to the sliding door of SEO to provide an enhanced closing force to the sliding door arrangement.

Claim 10
	SEO, as modified above, discloses the sliding door arrangement according to claim 9.
	SEO fails to teach the magnetic element is arranged such that the effect of the seal is ensured or increased.
	However, Berry et al. discloses the magnetic element (82) is arranged such that the effect of the seal 28 is ensured or increased (as set forth on lines 1-4 of par. 60).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the magnetic element to increase the effect of the seal of Berry et al. to the sliding door arrangement of SEO to be able to apply the sliding door arrangement of SEO to broader applications (i.e., a cold storage). 

Claim 13
	SEO discloses the sliding door arrangement according to claim 1, as set forth in the anticipation rejection above.
	SEO does not teach the door frame comprise of frame elements made of plastic.
	However, Berry et al. discloses a door frame (16) comprises frame elements 98 (“elements” is a broad term, therefore under broadest reasonable interpretation, elements such as 98 among others can be interpreted as one of the elements as claimed) made of plastic (lines 13-16 on par. 55).

Claim 14
	SEO discloses the sliding door arrangement according to claim 1, as set forth in the anticipation rejection above.
	SEO does not teach a heater.
	However, Berry et al. disclose a door frame (16) comprises a heater (44; figure 2).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the heater of Berry et al. with the sliding door arrangements of SEO to prevent the sliding door and its components from freezing.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over SEO (U.S. Patent Application Publication No. U.S. 2019/0024426 A1) in view of Bergstedt (U.S. Patent No. 3074124).

Claim 11
	SEO discloses the sliding door arrangement according to claim 1, as set forth in the anticipation rejection above.
	SEO does not teach the sliding door automatically moves from any open position into the closed position.
	However, Bergstedt discloses the guiding device (labeled below; Modified Figure D) is designed such that the sliding door (41 and 42) automatically moves from any open position into the closed position (as set forth on col. 1, lines 53-59).
	It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to apply the inclined track of Bergstedt to the sliding door arrangement of SEO to allow the sliding door to automatically close from any open position to seal the interior from the environment. 

Claim 12
	SEO, as modified above, discloses the sliding door arrangement according to claim 11. 
	SEO does not teach a support surface having an incline.
	However, Bergstedt discloses the roller arrangements (32) rest on a support surface (labeled below; Modified Figure D) having an incline (labeled below; Modified Figure D) so that due to gravity (it should be noted that, due to the support surface having an incline, gravity will inevitably play a role on the movement of the sliding door), the sliding door (41 and 42) moves in the direction of the closed position without any further force being applied (as set forth on col. 1, lines 53-59).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SEO (U.S. Patent Application Publication No. U.S. 2019/0024426 A1) in view of Morris et al. (U.S. Patent Application Publication No. U.S. 2010/0120351 A1).

Claim 15 
	SEO discloses the freezer cabinet having a sliding door arrangement according to claim 1, as set forth in the anticipation rejection above.
	SEO does teach a freezer cabinet, but fails to teach a cooling unit for generating temperatures below minus 15 °C.
	However, Morris et al. discloses a freezer cabinet (12) comprises a cooling unit (10; Morris et al. discloses an ultra-low temperature freezer 10) for generating temperatures below minus 15 °C (Par. 5; it is known in art that such ultra-low temperature freezers are capable of reaching temperatures of -95 °C to -150°C, which is below -15°C, therefore, it meets the claim limitation; it should be noted that “a cooling unit for generating temperatures below minus 15°C” is interpreted as invoking 112f).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the cooling unit of Morris et al. to the freezer cabinet having a sliding door arrangement of SEO to enable the freezer cabinet to reach lower temperatures.



    PNG
    media_image3.png
    634
    1077
    media_image3.png
    Greyscale

Modified Figure C


    PNG
    media_image4.png
    425
    775
    media_image4.png
    Greyscale

Modified Figure D


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B PONCIANO whose telephone number is (571)272-9910. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK B. PONCIANO/Examiner, Art Unit 3634                                                                                                                                                                                                        /DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634